Name: Commission Regulation (EEC) No 3630/91 of 13 December 1991 amending Regulation (EEC) No 1913/69 on the granting and advance fixing of export refunds on cereal- based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/40 Official Journal of the European Communities 14. 12. 91 COMMISSION REGULATION (EEC) No 3630/91 of 13 December 1991 amending Regulation (EEC) No 1913/69 on the granting and advance fixing of export refunds on cereal-based compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3653/90 (2), and in particular Article 1 6 thereof, Whereas Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal ­ based compound feedingstuffs (3), as last amended by Regulation (EEC) No 944/87 (4), provides the general rules for cereal-based compound feedingstuffs ; Whereas the Annex to Commission Regulation (EEC) No 1913/69(0, as last amended by Regulation (EEC) No 1931 /91 (6) defines 'cereal products' when incorpo ­ rated into compound feedingstuffs, and whereas it appears that certain opportunities contributing to the develop ­ ment of trade of compound feedingstuffs could exist if the cereals content of puffed cereals of CN code 1904 would also receive an export refund ; whereas it is there ­ fore appropriate to incorporate these products into the arrangements provided by the abovementioned Regula ­ tions (EEC) No 2743/75 and (EEC) no 1913/69 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Cereals, HAS ADOPTED THIS DECISION : Article 1 The footnote to the table in the Annex to Regulation (EEC) No 1913/69 is hereby replaced by the following : '(') "Cereal products" means the products falling within subheadings 0709 90 60 and 0712 90 19, Chapter 10, heading Nos 1101 , 1102, 1103, 1104 (excluding subheading 1 1 04 30) and the cereals content of the products falling within subheadings 1904 10 10 and 1904 10 90 of the combined nomen ­ clature. The cereals content in products under subhea ­ dings 1904 10 10 and 190410 90 of the combined nomenclature is considered to be equal to the weight of this final product.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 362, 27. 12. 1990, p. 28 . (3) OJ No L 281 , 1 . 11 . 1975, p. 60. (4) OJ No L 90, 2. 4. 1987, p. 2. 0 OJ No L 246, 30. 9 . 1969, p. 11 . ( «) OJ No L 174, 3. 7. 1991 , p. 9 .